Name: Commission Regulation (EEC) No 3973/88 of 20 December 1988 allocating the quantity of preserved cultivated mushrooms to be imported free of the additional amount in the period 1 January to 31 December 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 88 Official Journal of the European Communities No L 351 / 19 COMMISSION REGULATION (EEC) No 3973/88 of 20 December 1988 allocating the quantity of preserved cultivated mushrooms to be imported free of the additional amount in the period 1 January to 31 December 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, information on the quantities in respect of which import licences have been issued in the period to 30 June of the year in question ; Whereas provision must be made for the allocation between the Member States for the period 1 January to 31 December 1989 ; whereas in order to avoid discontinuity in trade with a third country where the overall quantity is not already exhausted, a reserve should also be introduced for each Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3179/88 (*), states that the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is to be allocated among the Member States on the basis of the calendar year ; whereas the allocation may be revised on the basis of Article 1 1 . The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is hereby allocated as follows for the period 1 January to 31 December 1989 : (net weight in tonnes) Country of origin China South Korea Taiwan Hong Kong Other Reserve Importing country Belgium Luxembourg Denmark Germany Greece France Ireland Italy Netherlands 268 855 25 926 15 17 71 130 3 20 2 960 5 15 48 1 839 137 16 25 68 168 5 I 433 1 1 431 17 2 c 17 8 10 30 185 5 5 5 5 10 5 United Kingdom Spain Portugal (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 198, 26. 7. 1988, p. 21 . 0 OJ No L 183, 4. 7. 1981 , p. 1 . (&lt;) OJ No L 346, 2. 12. 1981 , p. 5. 0 OJ No L 283, 18 . 10. 1988, p. 8 . No L 351 /20 Official Journal of the European Communities 21 . 12. 88 2. The Member States shall notify the Commission of the country of origin of the products covered by import licences issued for the quantities set off against the reserve in such licences. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President